Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel claims 7-12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a system for processing a hydrocarbon feed comprises a vessel comprising a reaction section and a separator section configured to form a substantially gas stream and a substantially non-gas stream, the separator section including a nozzle separating the reactor section from the separator section, the nozzle having an opening directing the hydrocarbon feed, hydrogen, and reaction products from the reactor section to the separator section, a first outlet formed in the vessel from which the substantially non-gas stream exits the vessel; at least one cyclone separator positioned inside the separator section and configured to produce the substantially gas stream; a second outlet from which the substantially gas stream 
Chewter et al. (US 2012/0108876 A1) discloses a system comprising a reaction section and a separation section. However, Chewter does not teach or suggest that the reaction section and separation section comprising a cyclone are housed within a vessel as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771